DETAILED ACTION
This office action is responsive to the preliminary amendment filed 5/11/2020.  As directed, claims 1-15 have been canceled and claims 16-51 have been added.  Thus claims 16-51 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 36 is objected to because of the following informalities:  the number “34.” on the last line should be deleted for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 28,and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, the phrase "may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 28, “the first and the second line” on line 1 lacks antecedent basis.
Regarding claim 30, “them” on line 2 is unclear.  It is unclear what is being claimed or referred to be “them”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-25 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mccormick et al. (2014/0123976).
Regarding claim 16, Mccormick discloses a stylet device (10) comprising: an elongate stylet body (12)  having a pivoting or hinged location (16) , a distal portion (distal end) that extends distally from the pivoting or hinged location (16) and a proximal portion (proximal end) that extends proximally from the pivoting or hinged location (16); said pivoting or hinged location (16) being configured to pivot or bend in a manner that allows the distal portion (distal end) to deflect in at least first (14’) and second (14”) opposing directions relative to a neutral position (14) ([0034] lines 1-10) without concurrent change in configuration of the proximal portion([0041]  lines 1-15); and a control mechanism (20) useable to cause said deflection of the distal portion ([0035] lines 1-20).
Regarding claim 17, Mccormick discloses the pivoting location (16) comprises a hinge (as shown the portion 16 is a hinge; [0042] lines 1-10, [0043] lines 1-20 disclose at least a living hinge).
Regarding claim 18, Mccormick discloses the distal portion (distal end) is deflectable to deflection angles within a range of from +10° to +90° ([0034] last 20 lines disclose -10 to 40 degrees which is within the claimed range of -90 to +90).
Regarding claim 19, Mccormick discloses wherein the control mechanism (18) comprises an actuator (20) located at a proximal end of the stylet body.
Regarding claim 20, McCormick discloses the actuator (20) may comprise a slidable control portion (24) ([0035] lines 1-6).

Regarding claim 22, Mccormick discloses wherein the actuator (20) is connected to the distal potion one or more control connectors which are/are moveable to cause said deflection of the distal portion ([0040] lines 1-5).
Regarding claim 23, Mccormick discloses the actuator (20) comprises at least one line or wire (22) ([0040] lines 1-5).
Regarding claim 24, Mccormick discloses at least one line or wire (22) runs through at least one channel (46) formed in the stylet body. 
Regarding claim 25, Mccormick discloses one or more retainer(s) (i.e. 48, 54) for retaining said at least one line or wire ([0038] last 20 lines).

Claim(s) 16, 33-35, 38-43, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marks (2015/0096556).
	Regarding claim 16, Marks discloses a stylet device comprising: an elongate stylet body (52) having a pivoting or hinged location (58, 60), a distal portion (80) that extends distally from the pivoting or hinged location (58, 60)  and a proximal portion (proximal end) that extends proximally from the pivoting or hinged location; said pivoting or hinged location (58, 60) being configured to pivot or bend in a manner that allows the distal portion to deflect in at least first and second opposing directions relative to a neutral position ([0034] lines 1-20) without concurrent change in configuration of the proximal portion (as shown the proximal end doesn’t curve); and a control mechanism (52) useable to cause said deflection of the distal portion ([0033] lines 1-20).

	Regarding claim 34, Marks discloses the attaching portion (66, 67) is integrally formed with a body of the actuator ([0030] lines 1-30).
	Regarding claim 35, Marks discloses n air or oxygen port for connection to an air or oxygen line ([0026] lines 1-5).
	Regarding claim 38, Marks discloses a system comprising a stylet device according to claim 16 in combination with an endotracheal tube (10); wherein the endotracheal tube (10) has a bending region (18), a proximal portion(proximal portions) located proximal to the bending region and a distal portion (distal end) located distal to the bending region(18); wherein the stylet device (52) is insert able into the endotracheal tube (10) to a position where the pivoting or hinged location of the stylet device (58, 60)  is within the bending region of the endotracheal tube ([0031] lines 1-10) and deflection of the distal portion of the stylet device will cause concurrent deflection of the distal portion of the endotracheal tube ([0032] lines 1-20) without concurrent change in configuration of the proximal portion (proximal end)  of the stylet device (as shown, the proximal end doesn’t bend).
	Regarding claim 39, Marks discloses the bending region has a corrugated configuration (as shown, the bending region includes many openings as folds as corrugated; see [0027] lines 1-10).
	Regarding claim 40, Marks discloses the bending region comprises a concertina or accordion segment ([0027] lines 1-10).


	Regarding claim 42, Marks discloses the bending region is made from a different material from the remainder of the endotracheal tube ([0027] lines 10-28 disclose use of different materials).
	Regarding claim 43, Marks discloses the endotracheal tube (10) further comprises an inflatable cuff (24).
	Regarding claim 45, Marks discloses a method for using a system according to claim 38 for endotracheal intubation of a patient airway, said method comprising the steps of:
trans-orally inserting the endotracheal tube ([0002] lines 1-10), with the stylet device inserted in the endotracheal tube at said position where the pivoting or hinged location of the stylet device is within the bending region of the endotracheal tube ([0031] lines 1-20); advancing the endotracheal tube and stylet to a location where the distal portion of the endotracheal tube is within an oropharynx of the patient ([0005] lines 1-10); using the control mechanism to cause deflection of the distal portion of the stylet device and concurrent deflection of the distal portion of the endotracheal tube without concurrent change in configuration of the proximal portion of the stylet device ([0005] lines 1-10, [0008] lines 1-20 disclose bending the distal end to place the endotracheal tube and stylet wherein the proximal end doesn’t bend), advancing the endotracheal tube through true vocal chords of the patient and into the trachea of the patient ([0004] lines 1-10 disclose placement of the endotracheal tube in the trachea which is thereby past vocal cords) removing the stylet device ([0006] lines 1-10); and ventilating the patient through the endotracheal tube ([0026] last 5 lines, [0002] lines 1-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mccormick in view of Rutgers (2015/0366445).
Regarding claim 26, Mccormick substantially teaches the claimed invention except for at least one line or wire comprises a first line or wire segment and a second line or wire segment configured such that application of tension to the first line or wire segment causes the distal portion to deflect in the first direction and application of tension to the second line or wire segment causes the distal portion to deflect in the second direction.  However, Rutgers teaches the at least one line or wire comprises a first line and a second line ([0020] lines 1-20 disclose multiple lines) configured such that application of tension to the first line causes the distal portion to deflect in the first direction and application of tension to the second line causes the distal portion to deflect in the second direction ([0098] lines 1-20, [0020] lines 1-30 disclose pulling on one of the cable sot change the angle and pulling on the other one of the cable s to restore to neutral or change direction).  It would have been obvious to one of ordinary skill in the 
Regarding claim 27, the modified Mccormick teaches the first and second flexible line or wire segments are parts of a single line or wire ([0020] lines 1-20 of Rutgers disclose U shaped cables; each segment being on leg of the U).
Regarding claim 28, the modified Mccormick discloses the first and second line or wire segments comprises two separate lines or wires ([0020] lines 1-15 of Rutgers disclose multiple U shaped cables).
Regarding claim 36, Mccormick substantially teaches the claimed invention except for image acquisition device for imaging an area selected from: an area along the longitudinal axis of the tip, an area distal to the tip; an area at an end of an endotracheal tube; and an area located radial to a longitudinal axis of the stylet.  However, Rutgers teaches image acquisition device (26) for imaging an area selected from: an area distal to the tip ([0027] last 15 lines disclose visualizing vocal cords). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stylet of McCormick to include an endoscope as taught by Rutgers to provide the advantage of enhanced accuracy and detection.
Regarding claim 37, the modified Mccormick discloses that the image acquisition stylet device comprises a digital image sensor ([0025] lines 1-10 of Rutgers).

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mccormick in view of Ianchulev (2013/0035548).

Regarding claim 30, the modified Mccormick discloses wherein the tip can be set and locked at a deflection angle ([0030] last 15 lines) which will them be maintained during subsequent use of the device without requiring further interaction by an operator ([0030] last 15 lines discloses the angle is fixed thereby not requiring further intervention).

Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mccormick in view of Yoshida (8,746,239).
Regarding claim 31, Mccormick substantially discloses the claimed invention except for the proximal portion of the stylet further comprises a lumen and wherein the stylet device further comprises a malleable rod that is alternately insertable into and removable from the lumen. However, Yoshida teaches the proximal portion of the stylet further comprises a lumen (103, 1-4; figs. 14-15) and wherein the stylet device further comprises a malleable rod  (76, 85) that is alternately insertable into and removable from the lumen (as shown, the rod is extensible; col. 5 lines 44-46, col. 6 lines 43-50). It would have been obvious to one of ordinary skill in the art 
Regarding claim 32, the modified Mccormick teaches (see figs. 14 and 15 of Yoshida) the lumen and the malleable rod has transverse cross sectional configurations that prevent the malleable rod from rotating within the lumen (col. 8 lines 50-62 of Yoshida).

Claims 44, 46, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Rutgers.
Regarding claim 44, Marks substantially teaches the claimed invention except for image acquisition device for imaging an area selected from: an area along the longitudinal axis of the tip, an area distal to the tip; an area at an end of an endotracheal tube; and an area located radial to a longitudinal axis of the stylet.  However, Rutgers teaches image acquisition device (26) for imaging an area selected from: an area distal to the tip ([0027] last 15 lines disclose visualizing vocal cords). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stylet of Marks to include an endoscope as taught by Rutgers to provide the advantage of enhanced accuracy and detection.
Regarding claim 46, Marks substantially teaches the claimed invention except for image acquisition device and using the device for imaging an area selected from: an area along the longitudinal axis of the tip, an area distal to the tip; an area at an end of an endotracheal tube; and an area located radial to a longitudinal axis of the stylet.  However, Rutgers teaches image acquisition device (26) for imaging an area selected from: an area distal to the tip ([0027] last 15 lines disclose visualizing vocal cords). It would have been obvious to one of ordinary skill in the 
Regarding claim 47, the modified Marls discloses the image acquisition device is used for visualization of the vocal cords and for visualization of a trachea of a patient as the endotracheal tube passes through the vocal cords ([0014] last 5 lines of Rutgers).

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Ianchulev.
Regarding claim 48, Marks substantially teaches the claimed invention except for the stylet device further comprises an air or oxygen port for connection to an air or oxygen line and wherein the method further comprises connecting said air or oxygen port to a source of air or oxygen thereby causing air or oxygen to be delivered through the endotracheal tube while the stylet device is positioned within the endotracheal tube. However Ianchulev teaches the stylet device further comprises an air or oxygen port (42b) for connection to an air or oxygen line ([0029] last 10 lines) and wherein the method further comprises connecting said air or oxygen port to a source of air or oxygen ([0029] last 10 lines)  thereby air or oxygen is able to be delivered through the endotracheal tube when the stylet device is positioned within the endotracheal tube [0029] last 10 lines disclose channels within the stylet for ventilation; the channel will also extend within the endotracheal tube when the style tis positioned within the endotracheal tube). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stylet of Marks to include a .


Claims 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Yoshida
Regarding claim 49, Marks substantially discloses the claimed invention except for the proximal portion of the stylet further comprises a lumen and wherein the stylet device further comprises a malleable rod that is alternately insertable into and removable from the lumen. However, Yosohida teaches the proximal portion of the stylet further comprises a lumen (103, 1-4; figs. 14-15) and wherein the stylet device further comprises a malleable rod  (76, 85) that is alternately insertable into and removable from the lumen (as shown, the rod is extensible; col. 5 lines 44-46, col. 6 lines 43-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stylet of Marks to include an extensible member as taught by Yoshida to provide the advantage of enhanced extensions for visualization.
 Regarding claim 50, the modified Marls teach forming the malleable rod (85) to a desired shape (col. 5 lines 44-47 of Yoshida disclose the rod 85 makes the end more formable and fig, 9 of Yooshida shows the end formed with a curve).
Regarding claim 51, the modified Marks teaches the proximal portion of the endotracheal tube (proximal end)  also conforms to said desired shape when the malleable rod (85)  is positioned in the malleable rod-receiving lumen (between 103, 104)  and the stylet (90) is positioned within the endotracheal tube (34) (as shown in fig. 13 of Yoshida, the flexible .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwartz (2011/0120458) teaches an endotracheal intubation device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LaToya M Louis/Primary Examiner, Art Unit 3785